DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Responsive to amendments filed on 09/15/2022.
Claims 1-2 remain pending.

Response to Arguments
Applicant’s amendments and remarks have been fully considered.
The 35 USC 112 rejections have been overcome by the presented amendments.
Applicant’s arguments with regards to the prior art rejections to the claims have been considered but they are moot in light of the new grounds of rejection presented below and necessitated by the amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Miyoshi et al. (USPN 6,298,248; hereinafter Miyoshi).
Regarding claim 1 Miyoshi discloses a mobile communication system (fig. 4) comprising:
at least one user equipment (fig. 4, mobile stations “MS”); and
a plurality of base stations that perform radio communication with the at least one user equipment (fig. 4, base stations “BS”), wherein, in a case where a first base station of the plurality of base stations is a base station to control interference occurring between the first base station and a second base station of the plurality of base stations (col. 4, lines 3-19; wherein synchronization master station provides timing reference to neighboring stations in order to prevent interference), timing of radio communications of the first base station is synchronized with that of the second base station (col. 4, lines 30-64; wherein the timing of communications from each base station is synchronized to prevent interference).
Regarding claim 2 Miyoshi discloses a base station that performs radio communication with at least one user equipment (fig. 3, base station):
wherein the base station synchronizes, in a case where another base station is a base station to control interference occurring between the base station and the other base station (col. 4, lines 3-19; wherein synchronization master station provides timing reference to neighboring stations in order to prevent interference), timing of radio communications of the base station with that of the other base station (col. 4, lines 30-64; wherein the timing of communications from each base station is synchronized to prevent interference).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2008/0130593 to Scheinert et al. – which discloses a method enables a network of pico or personal base stations, using one or two unused frequencies, to provide an acceptable level of services within an existing carrier network of macro base stations. This is accomplished by controlling interference between neighboring pico/personal base stations using various timeslot management mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466